DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.
Pages 8-10 of the Remarks, Applicants argued “neither Tamura nor Mottier discloses the features “each series of data bits being modulated into a modulated data symbol”, “for each modulated data symbol, the spreading being performed by using a spreading sequence to spread the modulated data symbol to generate the number of spread data symbols on the number of sub-carriers”, and “wherein the number of sub-carriers is inversely proportional to transmission spectral power density of the power status information” of present claim 1.” Examiner respectfully disagrees. Since the system disclosed Tamura is a LTE system with OFDM modulation therefore it inherently comprises all of these limitations.
Page 9 of the Remarks, Applicants argued Tamura does not disclose “repeating the receiving of the power status information and the determining of the resource allocation information at periodic intervals or after the transmission with the STA of the payload data which is spread over the one or more RUs.” This new added limitation is rejected as shown below in this office action. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-12, 23 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tamura et al, US Pat. No. 10,420,026, in view of Mottier, US 20060215536 A1, and further in view of Ahmad et al, US Pub. US 2015/0189548 A1, hereinafter referred to as Tamura, Mottier, and Ahmad respectively.

Regarding claim 2, Tamura discloses further comprising receiving the transmission from the STA that includes the payload data spread over the one or more RUs (the UE disclosed by Tamura inherently transmits data spread over one or more CC).
Regarding claim 3, Tamura discloses wherein the power status information of the STA includes remaining battery capacity of the STA (fig, 12, step S22), the number of sub-carriers for spreading of the payload data being determined based on the remaining battery capacity (Fig. 12, step S34).
Regarding claim 8, the resource allocation information disclosed by Tamura is inherently included within a control frame.
Regarding claim 9, Tamura discloses wherein the transmission is an uplink (UL) transmission, and wherein the control frame is a trigger frame for the uplink 
Regarding claim 4, Tamura in view of Mottier does not disclose the step of determining a maximum peak power consumption value of the transmission or a maximum Peak-To-Average Power Ratio (PAPR) value of the transmission from the remaining battery capacity of the STA, the number being determined by the AP such that transmitted power of the STA does not exceed the maximum peak power consumption value or the maximum Peak-To-Average Power Ratio (PAPR) value. Examiner take official notice that this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature into the system disclosed by Tamura in view of Mottier in order to save system resource.
Regarding claim 5, Tamura in view of Mottier does not disclose the step of determining network status information that includes required data rate or channel condition, the number of subcarriers being determined based on the required data rate or the channel condition. Examiner take official notice that this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the 
Regarding claim 6, Tamura does not disclose wherein the resource allocation information includes identification of one or more spreading sequences for the spreading of the payload data of the STA. Mottier disclosed this feature at p. [0013]- [0014], [0023], [0025], [0041], [0045]-[0047]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the feature disclosed by Mottier into Tamura’s system in order to minimize interference between carriers.
Regarding claim 10, since the eNB in the Tamura’s system services multiple users in a cell; therefore, Tamura inherently discloses the resource allocation information identifies a first spreading sequence for spreading first data symbols of the payload data of the STA, and the first spreading sequence is used for spreading each of the first data symbols of the STA into first spread data symbols for a first user; and the second spreading sequence is used for spreading each of a plurality of second data symbols into second spread data symbols; and wherein the first spread data symbols and the second spread data symbols are modulated over the one or more RUs for a second user. Tamura does not disclose the resource allocation information identifies a second spreading sequence that is orthogonal to the first spreading sequence. Mottier discloses this feature at abstract, p. [0002]-[0003], [0013]-[0016] (orthogonal frequency). It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature disclosed by Mottier into Tamura’s system in order to reduce interference between users.
 wherein the first spread data symbols and the second spread data symbols are modulated over the number of sub-carriers. Tamura does not disclose the resource allocation information identifies a second spreading sequence that is orthogonal to the first spreading sequence. Mottier discloses this feature at abstract, p. [0002]-[0003], [0013]-[0016] (orthogonal frequency). It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature disclosed by Mottier into Tamura’s system in order to reduce interference between users.
Regarding claim 12, similar with claim 11, since the eNB in the Tamura’s system services multiple users in a cell; therefore, Tamura inherently discloses the transmission is a multi-user (MU) transmission by multiple STAs including a first STA and a second STA, wherein, for the MU transmission, the resource allocation information identifies a first spreading sequence for spreading of first data symbols of first payload data of the first STA, and the first spreading sequence is used for spreading each first data symbol into first spread data symbols for the first user; and the second spreading sequence is  wherein the first spread data symbols and the second spread data symbols are modulated over the number of sub-carriers; and wherein the first plurality of sub-carriers is inherently different than the second plurality of subcarriers. Tamura does not disclose the resource allocation information identifies a second spreading sequence that is orthogonal to the first spreading sequence. Mottier discloses this feature at abstract, p. [0002]-[0003], [0013]-[0016] (orthogonal frequency). It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature disclosed by Mottier into Tamura’s system in order to reduce interference between users.
Regarding claim 25, the number of sub-carriers in the Tamura’s system is inherently less than a maximum number of available sub-carriers defined by one of the RUs.  
Regarding claim 26, Tamura in view of Mottier does not teach wherein the resource allocation information includes a remaining number of sub-carriers in the maximum number of available sub-carriers defined by the one of the RUs, wherein the resource allocation information includes the remaining number of sub-carriers resource allocation information of the one or more RUs for spreading of second modulated data symbols of second payload data. Examiner take official notice that this feature is well-known in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt the well-known feature into the system disclosed by Tamura in view of Mottier in order to optimize system resource.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/THAI D HOANG/Primary Examiner, Art Unit 2463